Filed 1/20/22 P. v. Mason CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C091905

                    Plaintiff and Respondent,                                       (Super. Ct. No. 16F4750)

           v.

 RONALD KAY MASON,

                    Defendant and Appellant.




         After the trial court denied defendant Ronald Kay Mason’s motion to suppress his
confession that he masturbated in his car and exposed himself to the victim, which he
gave after being detained during a traffic stop, a jury found him guilty on two counts of
indecent exposure with a prior sex offense. Defendant appeals the trial court’s denial of
his suppression motion, arguing that the admission at trial of his confession violated his
Fifth Amendment right against self-incrimination because he made the incriminating
statement during a custodial interrogation without first being advised of his rights under
Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694] (Miranda).

                                                             1
       We find no error and affirm.
                                      BACKGROUND
       While Julia C. (Julia) was loading groceries into her car on July 3, 2016, at a
WinCo Foods in Redding, a white truck pulled into the spot next to the driver’s side of
her car. As she got into her car, she looked over at the white truck and saw the male
driver lift his hips to show her that he was masturbating. Julia saw the driver moving his
hand on his exposed penis. She looked over a second time and the driver did the same
thing. Although the driver looked at her, Julia did not recall looking at his face. Julia
pulled her car forward and called 911.1 She circled around and pulled behind the truck as
it drove away to obtain its license plate number before the driver pulled away.
       Julia described the man’s truck as a white Ford Ranger, and she provided the 911
dispatcher with a license plate number that started with the letter “B.” Recognizing that
California license plates typically start with a number rather than a letter, the responding
officer changed the “B” to an “8” and searched a vehicle database; he received a match
for a Ford pickup truck owned by defendant.
       Two days later, defendant committed an identical offense. On July 5, 2016, Paula
R. (Paula) returned to her car in the parking lot of a Walmart in Redding. Paula, who had
red hair at the time, loaded items into her car and returned her shopping cart. As she
walked back to her car, she noticed that a white Ford Ranger had taken the spot next to
the driver’s side of her car. As Paula got into her car, she saw movement in the truck.
She turned and looked, and saw the male driver’s pants were undone. His buttocks were
lifted off the seat, and his hand was in his groin area. The driver appeared to be
masturbating. She did not see the man’s face and never saw him look at her during the
incident.




1      Julia’s 911 call was played for the jury.

                                              2
         Paula pulled out of her parking spot and stopped behind some nearby cars to write
down the truck’s license plate number and call 911.2 The truck drove off, and Paula
followed it, relaying to the 911 dispatcher a description of the truck, its license plate
number, and its location. While following the truck, Paula was able to observe the
driver’s face.3
         Officer Devin Ketel responded to the 911 call and located a white truck that
matched the description and license plate number Paula provided. He stopped the truck
on the Highway 44 westbound onramp; defendant was the driver and sole occupant of the
truck.
         Officer Ketel questioned defendant outside his truck, and he initially denied being
in the Walmart parking lot earlier that day. Defendant eventually admitted that he had
seen a woman with red hair in the parking lot, and had masturbated in his truck and
exposed himself to her for excitement. During an in-field showup, Paula positively
identified defendant.
         Defendant was arrested and charged with two counts of indecent exposure with a
prior conviction under Penal Code section 288, subdivision4 (§ 314, subd. 1, count 1
[July 3 incident] & count 2 [July 5 incident]). As to both counts, it was alleged that he
had a prior strike conviction for a sexual offense. (§ 1170.12.)
         Defendant filed a motion in limine to exclude his confession from trial. He
contended that Officer Ketel violated his Fifth Amendment rights by subjecting him to a
custodial interrogation during the traffic stop without first giving him Miranda warnings.




2        Paula’s 911 call was played for the jury.
3        At trial, Paula identified defendant as the man she saw in the white truck.
4        Undesignated statutory references are to the Penal Code.

                                               3
       At a pretrial hearing on the motion, Officer Ketel testified that he pulled defendant
over after someone called 911 to report seeing a man in a truck that matched defendant’s
vehicle masturbating and exposing himself in a Walmart parking lot. The reporting party
followed defendant and reported his location to the dispatcher.
       Officer Ketel activated the lights on his patrol vehicle when he pulled defendant
over on the side of a highway onramp; he did not activate his sirens and never drew his
gun on defendant. In a conversational tone, Officer Ketel asked defendant where he had
been, where he was going, and whether he had been at the Walmart in Redding.
Defendant denied being at the Walmart, but said he had been at the WinCo Foods and
FoodMaxx parking lots.
       Officer Ketel directed or ordered defendant to get out of his truck and to stand
near the rear passenger side of the vehicle so they would be safe from the nearby
roadway. Had defendant tried to leave, Officer Ketel would not have allowed him to do
so, although he never told defendant that he was not free to leave. Once outside the
vehicle, Officer Ketel patsearched defendant for weapons, which was “standard operating
procedure” for conducting a contact outside a vehicle.
       Shortly after Officer Ketel initiated the traffic stop, two additional uniformed
officers arrived on the scene. They both observed the questioning from about eight to ten
feet away, but neither officer spoke with defendant.
       Officer Ketel continued to ask defendant why the police had been called regarding
his vehicle at the Walmart. Officer Ketel told defendant that there was likely surveillance
video of what allegedly occurred in the parking lot. Defendant, however, continued to
deny being at the Walmart.
       During the interaction, Office Ketel stood between three and six feet away from
defendant, who was able to move freely. In fact, at one point during the conversation,
defendant, who appeared “very relaxed and . . . comfortable,” moved towards Officer
Ketel’s patrol car and tried to lean or sit on the hood of the car; Officer Ketel yelled at

                                              4
him to “[g]et off my car. Don’t lean on my car,” because he did not want defendant to
damage the car’s hood. Officer Ketel characterized his statement to defendant as an
order. Defendant complied.
       Defendant eventually admitted being at Walmart. Defendant told Officer Ketel
that he had seen a woman with red hair that he found attractive, and that he masturbated
and exposed his penis to her when she walked by. The woman flipped him off and drove
away. Defendant also stated that he was a sex offender, and that what occurred at the
Walmart parking lot could put him in prison, as he had a 16-year lid based on his prior
criminal history.
       After defendant made the incriminating statements, Officer Ketel handcuffed him
and placed him under arrest. Approximately 33 minutes had passed from when Officer
Ketel received the dispatch call and when he arrested defendant; the officer estimated that
it took him less than 10 minutes to locate defendant after initially receiving the dispatch.
       Officer Ketel transported defendant to the Shasta County Jail and did not ask him
any questions because he had not yet given defendant Miranda warnings. During the
drive, defendant spontaneously stated that he should not have passed or completed the
sex offender program he was required to take. When they arrived at the jail, Officer
Ketel read defendant his Miranda rights.
       After considering the evidence, as well as Officer Ketel’s testimony during the
preliminary hearing, the trial court denied defendant’s motion to suppress.5 The court
found that defendant had not been subjected to a custodial interrogation during the traffic
stop. In so finding, the court noted that defendant was stopped and questioned on a busy,



5      The magistrate had previously denied, without prejudice, defendant’s motion at
the preliminary hearing to suppress his statements to Officer Ketel. At the subsequent
hearing on defendant’s motion to suppress before trial, the court granted defendant’s
request to consider the preliminary hearing transcript. Officer Ketel testified similarly
during the preliminary hearing.

                                              5
public roadway. Although three officers were technically present, only Officer Ketel
questioned defendant, and his demeanor was polite and conversational. The court further
noted that defendant was not formally arrested, he was not restrained or placed in
handcuffs, and the responding officers did not draw their weapons. Defendant also felt
free enough to move around and attempt to sit on the officer’s patrol car during the
interview. The fact that Officer Ketel yelled at defendant to get off the patrol car did not
turn the encounter into a custodial interrogation.
       The court admitted defendant’s confession during trial, and the jury found
defendant guilty on both counts.6 In a bifurcated proceeding, the court found the prior
strike allegation true. After declining to strike defendant’s strike prior, the court
sentenced him to an aggregate term of five years four months in prison. Defendant
timely appealed.7
                                       DISCUSSION
       Defendant contends the trial court erred prejudicially in denying his motion to
suppress his roadside confession because it was obtained in violation of Miranda. The




6      Citing Evidence Code section 352, the trial court granted defendant’s motion to
exclude his prior section 288, subdivision (a) conviction under Evidence Code section
1108, as well as his statements during the traffic stop that he was a section 290 registrant,
that he was on probation, that he had a 16-year lid, and that he should not have passed the
sex offender treatment program.
7      Defendant’s appeal, which trial counsel filed on May 5, 2020, actually was filed
one week late. Defendant was sentenced on February 28, 2020, as the abstract of
judgment clearly stated, but trial counsel apparently believed the 60-day appeal deadline
(Cal. Rules of Court, rule 8.308(a)) ran from April 30, 2020, which is the date the
abstract of judgment was filed. We deem defendant’s notice of appeal to have been
timely under the constructive filing doctrine. (See In re Benoit (1973) 10 Cal.3d 72, 85-
89 [constructive filing doctrine applies to prisoner who relied on attorney to file notice of
appeal].)

                                              6
alleged error, he argues, was not harmless beyond a reasonable doubt, thereby requiring
reversal for a new trial.
                                              I
                                    Miranda Advisements
       No person in a criminal case may be compelled to be a witness against himself.
(U.S. Const., 5th Amend.) In Miranda, the United States Supreme Court held that a
person questioned by the police after being “taken into custody or otherwise deprived of
his freedom of action in any significant way” must first “be warned that he has a right to
remain silent, that any statement he does make may be used as evidence against him, and
that he has a right to the presence of an attorney, either retained or appointed.” (Miranda,
supra, 384 U.S. at p. 444.) Statements obtained in violation of this rule cannot be used to
establish guilt at trial. (Ibid.)
       Miranda advisements are required only when a person is subjected to “custodial
interrogation.” (Miranda, supra, 384 U.S. at p. 444; People v. Mickey (1991) 54 Cal.3d
612, 648.) “Custodial” means “any situation in which ‘a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.’ ”
(Mickey, supra, at p. 648.) Interrogation “ ‘refers not only to express questioning, but
also to any words or actions on the part of the police . . . that the police should know are
reasonably likely to elicit an incriminating response from the suspect.’ ” (Ibid.)
       On appeal, we accept the trial court’s findings of historical fact if supported by
substantial evidence but independently determine whether the interrogation was
“ ‘custodial.’ ” (People v. Aguilera (1996) 51 Cal.App.4th 1151, 1161-1162 (Aguilera).)
“We accept factual inferences in favor of the judgment or order below, even when we
must independently review the legal conclusion the trial court has drawn. [Citations.]”
(People v. Stansbury (1995) 9 Cal.4th 824, 831.)




                                              7
                                             II
                                   Custodial Interrogation
       The parties agree that the primary issue here is whether defendant was in custody
when he made the incriminating statements. Defendant argues that Officer Ketel
interrogated him under circumstances tantamount to a formal arrest. He notes that
Officer Ketel initiated the interview during which he used accusatory and confrontational
police questioning to get defendant to confess, that his freedom of movement during the
encounter was severely restrained since he was ordered out of his car, yelled at not to sit
on the hood of the officer’s patrol car, and three officers were present, blocking him from
leaving.
       The People, on the other hand, argue the Miranda requirements did not apply
because the officer’s polite questioning during a daytime traffic stop along a busy public
roadway did not constitute a custodial interrogation. And, in any event, they argue any
error was harmless beyond a reasonable doubt given the other evidence of defendant’s
guilt. We agree with the People.
       Whether a person is in “custody” depends on the circumstances surrounding an
interrogation. (Aguilera, supra, 51 Cal.App.4th at p. 1161.) The circumstances are then
measured against an objective, legal standard: “[W]ould a reasonable person in the
suspect’s position during the interrogation experience a restraint on his or her freedom of
movement to the degree normally associated with a formal arrest.” (Ibid.; Berkemer v.
McCarty (1984) 468 U.S. 420, 442 [82 L.Ed.2d 317, 336] (Berkemer).)
       Several factors, none of which are dispositive, inform our “custody” analysis.
(Aguilera, supra, 51 Cal.App.4th at p. 1162.) Such factors include whether the contact
was initiated by the police or the person interrogated and, if by the police, whether the
person voluntarily agreed to an interview; whether the express purpose of the interview
was to question the person as a witness or a suspect; where the interview took place;
whether police informed the person that he was under arrest or in custody; whether they

                                             8
informed the person that he was free to end the interview and leave at any time, and
whether the person’s conduct indicated an awareness of such freedom; whether there
were restrictions on the person’s freedom of movement during the interview; how long
the interrogation lasted; how many police officers participated; whether the officers
dominated or controlled the course of the interrogation; whether they manifested a belief
that the person was culpable and they had evidence to prove it; whether the police were
aggressive, confrontational, or accusatory; whether the police used interrogation
techniques to pressure the suspect; and whether the person was arrested at the end of the
interrogation. (Ibid.; see also People v. Stansbury, supra, 9 Cal.4th at pp. 831-832.)
       After considering the totality of the circumstances, we cannot say the trial court
erred in finding that defendant was not in “custody” when Officer Ketel questioned him
during the traffic stop. While it is true that Officer Ketel initiated the encounter with
defendant by pulling him over after he observed defendant driving a truck matching the
eyewitness’s description, in general, a person detained pursuant to a traffic stop is not in
custody for Miranda purposes. (Berkemer, supra, 468 U.S. at p. 440.) Although a traffic
stop “significantly curtails the ‘freedom of action’ of the driver” of the detained vehicle
(id. at p. 436), because a traffic stop is relatively short and typically conducted in public,
the safeguards of Miranda do not normally apply until “a suspect’s freedom of action is
curtailed to a ‘degree associated with formal arrest.’ ” (Id. at pp. 440, see also id. at pp.
438, 441-442.)
       In this case, defendant was detained for a relatively short period of time, only
around 20 minutes, before he was formally arrested. That limited amount of time is not
akin to prolonged police questioning.
       The evidence, moreover, showed that Officer Ketel spoke with defendant in a
relaxed and conversational tone during the encounter.
       And while three officers were present during the traffic stop, only Officer Ketel
questioned or spoke with defendant. The other two officers did not engage defendant at

                                               9
all. We do not believe the nearby presence of these additional officers elevated the
encounter to a custodial interrogation.
       Nor were Miranda warnings required simply because Officer Ketel suspected
defendant of the alleged crime. (Stansbury v. California (1994) 511 U.S. 318, 324 [128
L.Ed.2d 293, 299].) “[T]he initial determination of custody depends on the objective
circumstances of the interrogation, not on the subjective views harbored by either the
interrogating officers or the person being questioned.” (Id. at p. 323.)
       And while defendant’s movements during the traffic stop were somewhat
curtailed, they were not hindered any more than during a routine traffic stop. (Berkemer,
supra, 468 U.S. at p. 436 [recognizing routine traffic stop curtails driver’s freedom of
action].) That type of restraint, in a public setting, ordinarily does not rise to the level of
custody warranting Miranda warnings. (Id. at pp. 437-439 [traffic stop exposed to public
view reduces ability to elicit self-incriminating statements and diminishes motorist’s fear
that he will be subjected to abuse if he fails to cooperate].) As the trial court noted,
defendant appeared so relaxed during the encounter that he tried to sit on Officer Ketel’s
patrol car.
       The traffic stop in this case was more akin to a “ ‘Terry stop’ ” rather than a
formal arrest. (Berkemer, supra, 468 U.S. at p. 439; Terry v. Ohio (1968) 392 U.S. 1 [20
L.Ed.2d 889].) Because Officer Ketel reasonably detained defendant in response to the
report he received from dispatch based on the eyewitness’s report, he was entitled to
“ ‘investigate the circumstances that provoke[d] suspicion.’ ” (Berkemer, at p. 439.)
These circumstances included defendant’s location in an area where the driver of a truck
matching the one he was driving was seen masturbating in front of the victim.
Furthermore, Officer Ketel was permitted to ask defendant “a moderate number of
questions to determine his identity and to try to obtain information confirming or
dispelling the officer’s suspicions.” (Ibid.; People v. Manis (1969) 268 Cal.App.2d 653,
663 [“brief questioning of a suspect temporarily detained by the police for investigation

                                              10
is constitutionally valid”].) Before doing so, he was not required to inform defendant of
his Miranda rights. (Manis, supra, at p. 669 [“persons temporarily detained for brief
questioning by police officers who lack probable cause to make an arrest or bring an
accusation need not be warned about incrimination and their right to counsel, until such
time as the point of arrest or accusation has been reached or the questioning has ceased to
be brief and casual and become sustained and coercive”].)
                                      DISPOSITION
       The judgment is affirmed.



                                                       KRAUSE                , J.



We concur:



      RAYE                  , P. J.




      MAURO                 , J.




                                            11